DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      RUSSELL DEPASQUALE,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-3321

                         [December 20, 2018]

   Appeal of order denying rule 3.800(a) from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Barbara Anne McCarthy,
Judge; L.T. Case Nos. 06-16972CF10A, 06-20348CF10 and 07-
11032CF10A.

  Russell DePasquale, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.